Case 4:20-cv-10452-SDD-DRG ECF No. 19, PageID.351 Filed 01/15/21 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




STERLING HOTELS, LLC,

                                   Plaintiff(s),
v.                                                     Case No. 4:20−cv−10452−SDD−DRG
                                                       Hon. Stephanie Dawkins Davis
SCOTT MCKAY,

                                   Defendant(s),



                          NOTICE OF DETERMINATION OF MOTION
                               WITHOUT ORAL ARGUMENT

     The following motion(s) have been filed:

                Motion to Dismiss − #14
   Pursuant to Eastern District of Michigan LR 7.1(f)(2), the motion(s) will be determined by
District Judge Stephanie Dawkins Davis without oral argument.

     Courtesy copies shall be provided directly to chambers as soon as possible.




                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                                By: s/T. Hallwood
                                                    Case Manager

Dated: January 15, 2021
